NEBEKER, Chief Judge,
concurring:
The majority purports to promulgate a holding that is predicated upon an assumption (see ante at 524, “[Assuming that section 1154(b) can be applied to secondary service connection claims”) and which is therefore, in my view, simply dicta. They “hold” that Mr. Libertine’s claim is not made well grounded by the application of section 1154(b), interpreted in light of the recent Federal Circuit decision in Collette, supra. I submit that, given the facts of the instant case, section 1154(b) and consequently the Collette discussion, are not applicable. Mr. Libertine’s own statements are insufficient to well ground his claim for secondary service connection for his drug and alcohol problems. Section 1154(b) is simply irrelevant. His drug and alcohol problems were not incurred while he was engaged in combat with the enemy, and thus any attempt to reconcile section 1154(b) and Collette with this claim is unnecessary. Therefore, to the extent that the majority assumes applicability of section 1154(b) in this case, I respectfully dissociate myself.